NO. 12-22-00198-CV

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

                                                         §        APPEAL FROM THE
THE STATE OF TEXAS FOR
                                                         §        COUNTY COURT AT LAW
THE PROTECTION OF B.B.
                                                         §        NACOGDOCHES COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
        This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3.
        B.G.B., acting pro se, filed a notice of appeal on July 15, 2022. Pursuant to Rule 32.1,
his docketing statement was due to have been filed at the time appeal was perfected. 1 See TEX.
R. APP. P. 32.1. On July 18, this Court requested that Appellant file a docketing statement within
ten days if he had not already done so. Appellant did not file a docketing statement as requested.
On August 2, the Clerk of this Court issued a notice advising Appellant that his docketing
statement was past due. The notice provided that unless the docketing statement was filed on or
before August 12, the appeal would be presented for dismissal in accordance with Texas Rule of
Appellate Procedure 42.3. Appellant did not file the docketing statement as requested.
        Additionally, the Clerk of this Court notified Appellant on July 18 that his notice of
appeal failed to contain the information specifically required by Texas Rule of Appellate
Procedure 9.5 and Section 51.017(a) of the Texas Civil Practice and Remedies Code. See TEX.
R. APP. P. 9.5 (service); see also TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a) (West Supp.
2019) (notice of appeal must be served on each court reporter responsible for preparing

        1
           Pro se litigants are held to the same standards as licensed attorneys and must comply with all applicable
rules of procedure; otherwise, pro se litigants would benefit from an unfair advantage over parties represented by
counsel. Muhammed v. Plains Pipeline, L.P., No. 12-16-00189-CV, 2017 WL 2665180, at *2 n.3 (Tex. App.—
Tyler June 21, 2017, no pet.) (mem. op.).


                                                         1
reporter’s record). The notice warned that, unless Appellant filed a proper notice of appeal on or
before August 17, the appeal would be referred to the Court for dismissal. Appellant filed an
amended notice of appeal, which still fails to comply with Section 51.017(a). 2
         Because Appellant failed, after notice, to comply with Rule 32.1 and Section 51.017(a),
the appeal is dismissed. See TEX. R. APP. P. 42.3(c) (on its own initiative after giving ten days’
notice to all parties, appellate court may dismiss appeal if appeal is subject to dismissal because
appellant failed to comply with a requirement of these rules, a court order, or a notice from the
clerk requiring a response or other action within a specified time).
Opinion delivered August 24, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         2
           Appellant’s amended notice also references a “mandamus application.” However, a mandamus
proceeding is “commenced by filing a petition with the clerk of the appropriate appellate court.” TEX. R. APP.
P. 52.1. Moreover, a petition for writ of mandamus must comply with Texas Rule of Appellate Procedure 52.3. See
TEX. R. APP. P. 52.3. Appellant has not commenced an original proceeding by filing a petition for writ of
mandamus with this Court in accordance with Rule 52.


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                           AUGUST 24, 2022


                                          NO. 12-22-00198-CV


                THE STATE OF TEXAS FOR THE PROTECTION OF B. B.



                                Appeal from the County Court at Law
                      of Nacogdoches County, Texas (Tr.Ct.No. C2237593)

               THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
               It is therefore ORDERED, ADJUDGED and DECREED by this Court that the
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
               By per curiam opinion.
               Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                      3